[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON DEFENDANT'S MOTION TO REOPEN HEARING FOR ADDITIONALEVIDENCE, FOR PRODUCTION OF DOCUMENTS AND TO DISMISS WITHPREJUDICE, DATED NOVEMBER 21, 1997
The defendant, Murray Colton (hereinafter "Colton"), seeks to reopen the evidentiary hearing regarding his motion to dismiss the murder charge pending against him. An earlier motion dated November 5, 1997, was denied by the court for failure to identify, with specificity, the additional evidence sought to be presented. The denial was without prejudice to Colton filing a more detailed motion.
On November 21, 1997, Colton filed this motion which summarizes evidence that the defense seeks to offer through Vivian Weyal, Doctor Fullmer, Inspector Leonard Pastore and Assistant States Attorney James Clark. After considering the proffered evidence in the context of the full and extensive record in this case, the court rules as follows:
1) The hearing shall be reopened to permit the defense to offer the testimony of Vivian Weyal only.
2) The motion to reopen the hearing is denied with respect to Dr. Fullmer, Inspector Pastore, and Assistant State's Attorney Clark. CT Page 13834
3) With respect to production, the state shall provide for inspection by the defense any notes of interview(s) involving the state's attorney's office and Vivian Weyal.
4) The matter is scheduled for Tuesday, December 30, 1997 at 10:00 at Superior Court, 101 Lafayette Street, Hartford, Connecticut.
5) The briefing schedule previously set by the court remains in effect.
So Ordered at Hartford, Connecticut this 8th day of December, 1997.
Devlin, J.